This action was brought by defendants in error, in the district court of Carter county, to enjoin plaintiffs in error from interfering with the possession of certain described premises held under oil and gas leases. The controversy was between the different lessees of the owners of the land. After the appeal was filed in this court, the lessees compromised the controversy and joined in a motion to dismiss the appeal. The attorneys for one of the lessors objected to the dismissal for the reason that they had contracted for a fee contingent upon the cancellation of the leases in controversy and the settlement was made without their consent.
It appears from the motion that the lessor for whom these attorneys appeared recognized the validity of the judgment of the lower court by accepting the royalties and rentals payable under the leases. This operates as a waiver to prosecute error to reverse that judgment. Lohr  Trapnell v. Johns-Manville Co., 64 Okla. 79, 166 P. 124; City of Lawton v. Ayres,40 Okla. 524, 139 P. 963.
The attorneys cannot be heard to object to a dismissal of the appeal for the sole reason that they had a contract with one of the defendants below for a contingent fee. Section 249, Rev. Laws 1910:
"Should the party to any action or proposed action, whose interest is adverse to the client contracting with an attorney, settle or compromise the cause of action or claim wherein is involved any lien as mentioned in the preceding sections hereof, without a satisfaction of the attorney's claim, such adverse party shall thereupon become liable to such attorney for the fee due him or to become due him under his contract of employment, to the extent of reasonable compensation for all services performed by him in connection with said action or contemplated suit."
The motion to dismiss is sustained, and the appeal dismissed.
All the Justices concur, except TURNER and BRETT, JJ., not participating.